DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the pixel circuits in different rows are provided with a same light-emitting control signal, to cause the pixel  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary “the pixel circuits in different rows are provided with a same light-emitting control signal, to cause the pixel circuits in different rows to emit light in a same period”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 8-12, 14-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PENG et al (CN 107610652), English Translation (US 2019/0096327 A1).
As to claim 1: Peng discloses a driving method of a pixel circuit (Figs. 1-12, a driving method of a pixel circuit; Abstract), wherein the pixel circuit comprises a current control circuit and a time control circuit (Fig. 2-4 show the pixel circuit comprises a current control circuit and a time control circuit), 
the current control circuit is configured to receive a display data signal and a light-emitting control signal, control, according to the light-emitting control signal, whether to generate a driving current, and control a current magnitude of the driving current flowing through the current control circuit according to the display data signal (Figs. 2-4, the current control circuit is configured to receive “a display data signal Data” and “a light-emitting control signal EM1”, control, according to the light-emitting control 
the time control circuit is configured to receive the driving current, receive a time data signal, and control passing time of the driving current according to the time data signal (Figs. 2-12, the time control circuit is configured to receive the driving current, receive “a time data signal EM2”, and control passing time of the driving current according to the time data signal; ¶0059-0065, 0088-0089, 0094-0114), 
a display period of the pixel circuit comprises a plurality of consecutive light- emitting phases and a time control turn-off phase (Figs. 1-12, a display period of the pixel circuit comprises a plurality of consecutive light-emitting phases and a time control turn-off phase; ¶0008-0009, 0059-0065), and 
in the display period, the driving method comprises: 
driving, by the current control circuit and the time control circuit according to the display data signal and the light-emitting control signal received by the current control circuit and the time data signal received by the time control circuit, a light-emitting element to emit light in the plurality of consecutive light-emitting phases (Figs. 1-12, driving, by the current control circuit and the time control circuit according to the display data signal and the light-emitting control signal received by the current control circuit and the time data signal received by the time control circuit, “a light-emitting element OLED” to emit light in the plurality of consecutive light-emitting phases; ¶0008-0009, 0059-0065, 0080-0093, 0105-0125); and 

As to claim 2: Peng discloses each of the plurality of light-emitting phases comprises a time data signal writing sub-phase and an effective light-emitting sub-phase subsequent to the time data signal writing sub-phase (Figs. 1-12, ¶0008-0009, 0059-0093, 0105-0125); and 
-3-for each of the plurality of light-emitting phases, the driving method further comprises: 
causing the light-emitting control signal to be at an invalid level in the time data signal writing sub-phase (Figs. 1-12, ¶0008-0009, 0059-0093, 0105-0125); and 
causing the light-emitting control signal to be at a valid level in the effective light-emitting sub-phase (Figs. 1-12, ¶0008-0009, 0059-0093, 0105-0125).  
As to claim 5: Peng discloses the time control turn-off phase comprises a time control turn-off data signal writing sub-phase and a turn-off waiting sub-phase subsequent to the time control turn-off data signal writing sub-phase (Figs. 1-12, ¶0105-0135); and 
-4-the driving method further comprises: 
providing the time control turn-off data signal to the time control circuit in the time control turn-off data signal writing sub-phase (Figs. 1-12, ¶0105-0135); and 

As to claim 6: Peng discloses the current control circuit comprises a first driving transistor, and at least an initial light-emitting phase of the plurality of consecutive light-emitting phases further comprises a display data writing and compensation phase prior to the effective light-emitting sub-phase (Figs. 4, 9, “a first driving transistor DT”, and at least an initial light-emitting phase of the plurality of consecutive light-emitting phases further comprises a display data writing and compensation phase prior to the effective light-emitting sub-phase; ¶0069-0090, 0097-0129);
the driving method further comprises: 
writing the display data signal to the first driving transistor and performing threshold compensation on the first driving transistor in the display data writing and compensation phase to control a current magnitude of a driving current flowing through the first driving transistor according to the display data signal (Figs. 4, 9, 10-12, Abstract, ¶0060-0090, 0097-0129).  
As to claim 8: Peng discloses the current control circuit further comprises a light-emitting control transistor (Figs. 4, 9, “a light emitting control transistor T4”); 
a control terminal of the light-emitting control transistor is configured to receive the light-emitting control signal (Figs. 4, 9; a control terminal of the light-emitting control transistor is configured to receive the light-emitting control signal); and 
the current control circuit and the light-emitting control transistor are configured to be turned on in a case where the light-emitting control signal is at a valid level and to be 
As to claim 9: Peng discloses the time control circuit comprises a second driving transistor (Figs. 4, 9, “a second driving transistor T5”), and -5-the current control circuit is further configured to receive a driving power supply voltage from a first voltage terminal (Figs. 4, 9, the current control circuit is further configured to receive “a driving power supply voltage VDD” from a first voltage terminal); and 
in the effective light-emitting sub-phase, in a case where the time control circuit is in a turn-on state, the driving current from the first voltage terminal and for the light- emitting element only passes through the light-emitting control transistor, the first driving transistor, and the second driving transistor (Figs. 4, 9, in the effective light-emitting sub-phase, in a case where the time control circuit is in a turn-on state, the driving current from the first voltage terminal and for the light-emitting element only passes through the light-emitting control transistor T4, the first driving transistor DT, and the second driving transistor T5; Abstract, ¶0060-0090, 0097-0129).  
As to claim 10: Peng discloses at least an initial light-emitting phase of the plurality of consecutive light-emitting phases further comprises a reset phase prior to the effective light-emitting sub-phase (Figs. 4, 9, a reset phase prior to the effective light-emitting sub-phase, ¶0008-0009, 0059-0093, 0105-0125, wherein a first scan signal Scan1” for controlling a reset phase); and 
the driving method further comprises: 
providing a first reset signal to the current control circuit to reset the current control circuit, and providing a second reset signal to one terminal of the light- emitting 
As to claim 11: Peng discloses the time control turn-off phase comprises a reset phase (Figs. 4, 9, ¶0008-0009, 0059-0093, 0105-0125, wherein a third scan signal Scan3” for controlling a reset phase); and the driving method further comprises: 
providing a reset signal to a first terminal of the light-emitting element to reset the light-emitting element in the reset phase (Figs. 4, 9, providing “a reset signal Vint2” to a first terminal of the light-emitting element OLED to reset the light-emitting element in the reset phase; ¶0008-0009, 0059-0093, 0105-0125).  
As to claim 12: Peng discloses a driving method of a display panel, wherein the display panel comprises a plurality of pixel circuits, the plurality of pixel circuits are arranged in a plurality of rows and a plurality of columns (Figs. 1-12, a driving method of a display panel, wherein the display panel comprises a plurality of pixel circuits, the plurality of pixel circuits are arranged in a plurality of rows and a plurality of columns Abstract, ¶0041, Fig. 1A shows a plurality of pixels arranged in a plurality of rows and a plurality of columns), and 
wherein each of the plurality of pixel circuits comprises a current control circuit and a time control circuit (Figs. 1-12, a current control circuit and a time control circuit; ), 

-6-the time control circuit is configured to receive the driving current, receive a time data signal, and control passing time of the driving current according to the time data signal (Figs. 1-12, the time control circuit is configured to receive the driving current, receive “a time data signal EM2”, and control passing time of the driving current according to the time data signal, ¶0059-0065, 0088-0089, 0094-0114), 
a display period of the pixel circuit comprises a plurality of consecutive light- emitting phases and a time control turn-off phase (Figs. 1-12, ¶0059-0065, 0088-0089, 0094-0114), and 
the driving method of the display panel comprises: performing following operations on each of the plurality of pixel circuits in the display period of each of the plurality of pixel circuits: 
driving, by the current control circuit and the time control circuit according to the display data signal and the light-emitting control signal received by the current control 
causing the time control circuit to be turned off in the time control turn-off phase according to a time control turn-off data signal received by the time control circuit (Figs. 1-12, ¶0059-0065, 0088-0089, 0094-0114).  
As to claim 14: Peng discloses a pixel circuit, comprising a current control circuit and a time control circuit (Figs. 1-2, a pixel circuit, comprising a current control circuit and a time control circuit; Abstract), 
wherein the current control circuit is configured to receive a display data signal and a light-emitting control signal, receive a driving power supply voltage from a first voltage terminal, control whether to generate a driving current according to the light-emitting control signal, and control a current magnitude of the driving current flowing through the current control circuit according to the display data signal (Figs. 1-12, the current control circuit is configured to receive “a display data signal Data” and “a light-emitting control signal EM1”, receive “a driving power supply voltage VDD” from a first voltage terminal, control whether to generate a driving current according to the light-emitting control signal, and control a current magnitude of the driving current flowing through the current control circuit according to the display data signal; ¶0007-0008, 0109, wherein a magnitude of the current I is depended on “a display data signal Vdata”);  
the time control circuit is configured to receive the driving current, receive a time data signal, and control passing time of the driving current according to the time data 
-7-the current control circuit comprises a first driving transistor and a light-emitting control transistor (Figs. 1-12, “a first driving transistor DT” and “a light-emitting control transistor EM1”); 
the time control circuit comprises a second driving transistor (Figs. 1-12, “a second driving transistor T5”); and 
during an operation, the driving current from the first voltage terminal and used for a light-emitting element only passes through the first driving transistor, the second driving transistor, and the light-emitting control transistor (Figs. 1-12, . the driving current from the first voltage terminal VDD and used for “a light-emitting element OLED” only passes through the first driving transistor DT1, the second driving transistor T5, and the light-emitting control transistor T4).   
As to claim 15: Peng discloses a first terminal of the light-emitting control transistor is connected to the first voltage terminal (Figs. 4, 9, a first terminal of the light-emitting control transistor is connected to the first voltage terminal VDD); 
a second terminal of the light-emitting control transistor is connected to a first terminal of the first driving transistor (Figs. 4, 9, a second terminal of the light-emitting control transistor is connected to a first terminal of the first driving transistor DT); 
a second terminal of the first driving transistor is directly connected to a first terminal of the second driving transistor (Figs. 4, 9, a second terminal of the first driving 
a second terminal of the second driving transistor is connected to a first terminal of the light-emitting element (Figs. 4, 9, a second terminal of the second driving transistor is connected to a first terminal of the light-emitting element OLED).  
As to claim 16: Peng discloses a light-emitting element reset circuit, wherein the light-emitting element reset circuit is connected to a first terminal of the light-emitting element (Figs. 4, 9, “a light-emitting element reset circuit 4”, wherein the light-emitting element reset circuit is connected to a first terminal of the light-emitting element OLED); and 
the light-emitting element reset circuit is configured to reset the light-emitting element in response to a light-emitting element reset scanning signal to turn off the light-emitting element (Figs. 4, 9, the light-emitting element reset circuit is configured to reset the light-emitting element in response to “a light-emitting element reset scanning signal EM2” to turn off the light-emitting element OLED).  
As to claim 18: Peng discloses the current control circuit further comprises a display data writing circuit, a second storage circuit, a compensation circuit, and a reset circuit (Figs. 4, 9, “a display data writing circuit T3”, “a second storage circuit C1”, “a compensation circuit T1”, and “a reset circuit T2”), 
wherein the light-emitting control transistor is configured to apply a first voltage provided by the first voltage terminal to a first terminal of the first driving transistor in response to the light-emitting control signal (Figs. 4, 9, the light-emitting control transistor T4 is configured to apply “a first voltage VDD” provided by the first voltage 
the display data writing circuit is connected to the first terminal of the first driving transistor, and is configured to write the display data signal to the first terminal of the first driving transistor in response to a current scanning signal (Figs. 4, 9, the display data writing circuit T3 is connected to the first terminal of the first driving transistor DT, and is configured to write the display data signal Data to the first terminal of the first driving transistor DT in response to “a current scanning signal Scan2”); 
the second storage circuit is connected to a control terminal of the first driving transistor, and is configured to store the display data signal written by the display data writing circuit (Figs. 4, 9, the second storage circuit C1 is connected to “a control terminal of the first driving transistor DT”, and is configured to store the display data signal written by the display data writing circuit); 
the compensation circuit is connected to the control terminal of the first driving transistor and a second terminal of the first driving transistor, and is configured to compensate for the first driving transistor in response to the current scanning signal (Figs. 4, 9, the compensation circuit T2 is connected to the control terminal of the first driving transistor DT and “a second terminal of the first driving transistor DT”, and is configured to compensate for the first driving transistor DT in response to the current scanning signal Scan2); and 
the reset circuit is connected to the control terminal of the first driving transistor, and is configured to apply a reset voltage provided by a reset voltage terminal to the control terminal of the first driving transistor in response to a reset scanning signal (Figs. 
As to claim 19: Peng discloses a display panel, comprising the pixel circuit according to claim 14 (Figs. 1-12, Abstract).
As to claim 20: Peng discloses a display device, comprising the pixel circuit according to claim 14 (Figs. 1-12, Abstract). -10-  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over PENG et al (CN 107610652), English Translation (US 2019/0096327 A1) as applied to claims 1, 14 above, and further in view of LI et al (CN 105869574 A), English Translation (US 20190228696 A1).
As to claim 3: Peng does not expressly disclose the time data signal comprises a plurality of sub-phase time data signals in one-to-one correspondence with the plurality of light-emitting phases; and for each of the plurality of light-emitting phases, the driving method further comprises: providing a corresponding one of the plurality of sub-phase time data signals to the time control circuit in the time data signal writing sub-
However, Li teaches a driving method of a pixel circuit (Figs. 3, 6-7, a driving method of a pixel circuit; Abstract), wherein the pixel circuit comprises a current control circuit and a time control circuit (Fig. 3, the pixel circuit comprises “a current control circuit 2” and “a time control circuit 1”), a time data signal comprises a plurality of sub-phase time data signals in one-to-one correspondence with a plurality of light-emitting phases (Fig. 3, 6-7, “a time data signal Vdata1” comprises a plurality of sub-phase time data signals in one-to-one correspondence with a plurality of light-emitting phases; ¶0023-0024, 0035-0043, 0051-0065); and for each of the plurality of light-emitting phases, the driving method further comprises: providing a corresponding one of the plurality of sub-phase time data signals to the time control circuit in a data signal writing sub-phase; and controlling whether to turn on the time control circuit according to the corresponding one of the plurality of sub-phase time data signals in the effective light-emitting sub-phase (Figs. 3, 6-7, for each of the plurality of light-emitting phases, the driving method further comprises: providing a corresponding one of the plurality of sub-phase time data signals to the time control circuit in “a data signal writing sub-phase Vdata1”; and controlling whether to turn on the time control circuit according to the corresponding one of the plurality of sub-phase time data signals in the effective light-emitting sub-phase ¶0023-0024, 0035-0043, 0051-0065). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Peng to have the time data signal includes a plurality of sub-phase 
As to claim 4: Claim 3 is a dependent claim of claim 3. The prior art Li further teaches claim limitation of in the effective light-emitting sub-phase, in a case where the corresponding one of the plurality of sub-phase time data signals causes the time control circuit to be turned off, the light-emitting element does not emit light; and in a case where the corresponding one of the plurality of sub-phase time data signals causes the time control circuit to be turned on, the light-emitting element emits light according to the display data signal (Figs.3, 6-7, ¶0023-0024, 0035-0043, 0051-0065). In addition, the same motivation is used as the rejection of claim 4.   
As to claim 7: Peng does not expressly disclose causing the light-emitting control signal to be at an invalid level in the display data writing and compensation phase. However, Li teaches a driving method of a pixel circuit (Figs. 3, 6-7, a driving method of a pixel circuit; Abstract), wherein the pixel circuit comprises a current control 
As to claim 17: Peng discloses the second driving transistor comprises a control terminal, and is configured to control, in response to the time data signal, a turn-on state of the second driving transistor and whether to allow the driving current to pass through the second driving transistor (Figs. 4, 9, the second driving transistor comprises a control terminal, and is configured to control, in response to the time data signal, a turn-on state of the second driving transistor and whether to allow the driving current to pass through the second driving transistor). 
Peng does not expressly disclose wherein the time control circuit further comprises a first storage circuit and a time data writing circuit; -8-the time data writing 
However, Li teaches a driving method of a pixel circuit (Figs. 3, 6-7, a driving method of a pixel circuit; Abstract), wherein the pixel circuit comprises a current control circuit and a time control circuit (Fig. 3, the pixel circuit comprises “a current control circuit 2” and “a time control circuit 1”), wherein the time control circuit further comprises a first storage circuit and a time data writing circuit (Fig. 3, “a first storage circuit C1” and “a time data writing circuit T1”; ¶0035-0045); a second driving transistor comprises a control terminal, and is configured to control, in response to a time data signal, a turn-on state of the second driving transistor and whether to allow a driving current to pass through the second driving transistor (Fig. 3, “a second driving transistor DTFT” comprises a control terminal, and is configured to control, in response to “a time data signal Vdata1”, a turn-on state of the second driving transistor and whether to allow a driving current to pass through the second driving transistor; ¶0035-0045); -8-the time data writing circuit is connected to the control terminal of the second driving transistor, and is configured to write the time data signal to the control terminal of the second driving transistor in response to a time scanning signal (Fig. 3, -8-the time data writing circuit is connected to the control terminal of the second driving transistor, and is configured to write the time data signal to the control terminal of the second driving transistor in response to a time scanning signal; ¶0035-0045); and the first storage circuit is .

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over PENG et al (CN 107610652), English Translation (US 2019/0096327 A1) as applied to claim 12 above, and further in view of KIM et al (US 2019/0266928 A1).
As to claim 13: Peng does not expressly disclose the pixel circuits in different rows are provided with a same light-emitting control signal, to cause the pixel circuits in different rows to emit light in a same period. However, Kim teaches a display device comprises a display panel including a plurality of pixels arranged in a plurality of rows and a plurality of columns (Fig. 1, a display device comprises “a display panel 600” including a plurality of pixels PX” arranged in a plurality of rows and a plurality of columns; Abstract), the pixel circuits in different rows are provided with a same light-emitting control signal, to cause the pixel circuits in different rows to emit light in a same period (Fig. 1, the pixel circuits in different rows are provided with a same light-emitting control signal, to cause the pixel circuits in different rows to emit light in a same period; ¶0046-0055). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Peng to provide a same light-emitting control signal to the different rows of the display panel, such that the pixel circuits in different rows are provided with a same light-emitting control signal, to cause the pixel circuits in different rows to emit light in a same period as taught by Kim. The motivation would have been in order to control a current flowing from a first power source voltage to the light emitting diode (LED), a first pixel that includes a first capacitor connected to an anode of the light emitting diode (LED), and a second pixel that does not include a capacitor connected to an anode of the light emitting diode (LED) (Kim: ¶0016).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693